Citation Nr: 1010366	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  04-05 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 14, 1966 to 
November 29, 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which determined that new and material 
evidence had not been submitted to reopen a claim for service 
connection for an acquired psychiatric disorder.

In a June 2005 decision, the Board also found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for an acquired psychiatric disorder.  
In February 2006, the United States Court of Appeals for 
Veterans Claims (Court) granted a Joint Motion to remand this 
case to the Board, instructing the Board to consider the 
Veteran's claim for service connection "on the merits" rather 
than as a claim to reopen.  In April 2006, pursuant to the 
Court's Joint Motion to remand, the Board remanded the case 
for further evidentiary development.

In an October 2007 decision, the Board denied entitlement to 
service connection for an acquired psychiatric disorder on 
the merits.  In a September 2009 memorandum decision, the 
Court vacated the Board's October 2007 decision and remanded 
the case for further adjudication.

For reasons explained below, the appeal is once again 
REMANDED to the RO.  VA will notify you if further action is 
required on your part.


REMAND

Pursuant to the Court's September 2009 memorandum decision, 
the Board observes that further development is required prior 
to adjudicating the Veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder.

At the time of a pre-induction physical examination in 
January 1966, the Veteran stated that, while he had used a 
variety of drugs, such as LSD, to control his nerves, he had 
never used anything intravenously, and consequently, had no 
"tracks."  Noted at the time of evaluation was that the 
Veteran was a construction worker who "didn't like to work."  
According to the examiner, while the Veteran seemed poorly 
motivated for military service, there was no evidence of any 
real incapacity.  Also noted was that the Veteran did well 
"at those things he wanted to do well at."  A psychiatric 
evaluation conducted as part of the Veteran's pre-induction 
physical examination was within normal limits, and no 
pertinent diagnosis was noted.

In a mental hygiene consultation report dated in October 
1966, it was noted that the Veteran had undergone a 
psychiatric examination the previous month, and that 
administrative separation was recommended.  Reportedly, the 
Veteran had a disqualifying mental defect sufficient to 
warrant disposition through medical channels.  The pertinent 
diagnosis was chronic severe emotionally unstable 
personality, manifested by an inability to adjust to a 
military environment, immaturity, "nervousness," and other 
symptoms of chronic anxiety; and labile control of emotional 
responses to minor environmental stresses resulting in 
outbursts of temper and weeping, as well as a withdrawal from 
interpersonal relationships.  Interpersonally, the Veteran 
related in an agitated manner during the course of the 
psychiatric interview, showing both impaired insight and 
judgment.  The level of the Veteran's stress was 
undetermined.  However, his predisposition was described as 
"marked," characterized by a lifelong history of adaptation 
problems, ineffective parental guidance, problems with 
adjustment to parental and school authority, poor social 
adaptation with difficulty forming meaningful friendships, 
marginal academic adaptation, mismanagement of hostility and 
anxiety feelings in the past, and a history of "nervousness" 
which was felt to have existed prior to the Veteran's entry 
into service.  The Veteran's impairment for further military 
duty was described as "marked," with a character structure 
deeply ingrained and beyond the scope of rehabilitative 
efforts in a military environment.  Noted at the time of 
evaluation was that the Veteran's diagnosis was that of a 
character and behavior disorder.

On service separation examination in October 1966, the 
Veteran gave a history of trouble sleeping, nightmares, 
depression, and nervous trouble, as well as a drug and/or 
narcotic habit.  A physical examination conducted at that 
time was within normal limits, and no pertinent diagnosis was 
noted.

A Clinical Record Cover Sheet dated in November 1966 was 
significant for a diagnosis of chronic severe emotionally 
unstable personality, which existed prior to the Veteran's 
entry into service.

Following his discharge from service, the medical evidence of 
record reflects that the Veteran began receiving psychiatric 
treatment in 1983 and has been diagnosed with obsessive 
compulsive disorder, panic disorder with agoraphobia, 
depressive disorder, and personality disorder.  The Veteran 
contends that he was humiliated and ridiculed by other 
soldiers while in service, and he asserts that when he 
expressed suicidal ideation in service, he was removed from 
the barracks, hospitalized, medicated, and restrained.

The Veteran underwent a VA mental disorders examination by a 
psychologist in October 2006.  On that occasion, he denied 
having a pre-military psychiatric history, and he reported 
suffering from panic attacks, depressed mood, and suicidal 
ideation while in service.  He also alleged that he received 
medication in service for his psychiatric symptoms.  The 
examiner noted that the Veteran's service treatment records 
do not mention panic attacks, but that they do confirm his 
memory of being highly anxious.  The Veteran acknowledged 
that his aforementioned symptoms subsided after his discharge 
from service, and he indicated a period of substantial 
remission between the time of his discharge from the Army and 
his purchase of a home in 1982 (when he began psychiatric 
treatment).  It was noted that his symptoms have been present 
since 1982 on a daily basis without remission.

After a thorough evaluation, the examiner diagnosed the 
Veteran with obsessive compulsive disorder, panic disorder 
with agoraphobia, and depressive disorder not otherwise 
specified (representing a continuation of the previously 
diagnosed recurrent major depressive disorder).  The examiner 
noted that he reviewed the Veteran's claims file.  He 
concluded that there was no evidence that the Veteran's panic 
attacks or obsessive compulsive disorder symptoms were 
present either prior to or in service, other than the 
Veteran's own statements that he began suffering panic 
attacks after a week of basic training because he felt 
humiliated by his drill instructor.  Likewise, he noted that 
there were no records of the medications that were allegedly 
prescribed to the Veteran in service.  Given the Veteran's 
current statements that he began suffering panic attacks, 
depression, and severe obsessive compulsive symptoms in 1982, 
the examiner opined that his panic disorder and obsessive 
compulsive disorder are less likely as not to have had their 
onset in the service, and they did not exist prior to service 
based on the Veteran's disavowal of the statements made at 
his induction physical and the in-service psychiatrist's 
contemporary evaluation.

With regard to chronic anxiety and depression (which 
allegedly resulted in suicidal ideation), the examiner 
concluded that such symptoms did not pre-date the Veteran's 
military service, as the Veteran presently disavowed the 
statements contained in his service treatment records.  The 
examiner noted that the findings by the military psychiatrist 
in September 1966 reflected the Veteran's extreme distress at 
that time.  However, in the absence of any psychiatric 
symptoms or treatment for a period of 16 years after his 
discharge from service, the examiner concluded that he could 
not attribute the Veteran's subsequent experience of anxiety, 
depression, or social withdrawal to his experiences in the 
military without resorting to speculation.  The examiner 
further concluded that because of the hiatus between the 
Veteran's reported symptoms in the military and their 
reappearance 16 years later, his psychiatric symptoms are 
less likely as not to have been permanently worsened as a 
result of his military service.

The examiner went on to determine that the Veteran's in-
service diagnosis of inadequate personality does not 
correspond to the current psychiatric diagnoses and at least 
as likely as not reflects an adjustment disorder with mixed 
anxiety and depression, which remitted after the Veteran's 
discharge from service.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

If a disorder was not noted on entering service, the 
government must show clear and unmistakable evidence of both 
a preexisting condition and a lack of in-service aggravation 
to overcome the presumption of soundness.  A lack of 
aggravation may be shown by establishing that there was no 
increase in disability during service or that any "increase 
in disability [was] due to the natural progress of the 
preexisting condition."  Wagner v. Principi, 370 F.3d 1089, 
1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.  

A temporary or intermittent flare-up of a preexisting disease 
does not constitute aggravation.  Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 
323 (1991).  In order to support a finding of aggravation, 
the evidence must establish that the underlying disability 
underwent an increase in severity; the occurrence of 
symptoms, in the absence of an increase in the underlying 
severity, does not constitute aggravation of the disability.  
Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 
38 C.F.R. § 3.306(a) (2006); see also Verdon v. Brown, 8 Vet. 
App. 529 (1996) (if the disorder becomes worse during service 
and then improves due to in-service treatment to the point 
that it was no more disabling than it was at entrance into 
service, the disorder has not been aggravated by service). 

While the Veteran contends that he experienced a continuity 
of symptomatology from the time of service until the present, 
as treatment records as well as the Veteran himself have 
indicated, there was a 16-year hiatus in psychiatric symptoms 
and treatment between his discharge from service in 1966 and 
his onset of psychiatric treatment in 1982.  Thus, his 
current contentions of continuous treatment or symptoms since 
that time are inconsistent with his own prior statements and 
the other evidence of record.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider bias in 
lay evidence and conflicting statements of the veteran in 
weighing credibility).

Moreover, while the VA examiner noted that the Veteran's 
psychiatric symptoms did not exist prior to service, he noted 
the opinion was based on the Veteran's current disavowal of 
statements made to the psychiatrist in service.  However, 
review of the service treatment records reveal that on his 
January 1966 pre-entrance examination, the Veteran answered 
affirmatively to questions regarding his having difficulty 
with school studies or teachers, and questions as to whether 
he had suffered from nervous trouble of any sort or any drug 
or narcotic habit.  Statements made by the Veteran 
contemporaneous to his service are more credible than his 
current recollections, rendered approximately 40 years after 
service, of what he said to physicians in service.  

In light of the above, the Board has determined that a VA 
examination by a psychiatrist is necessary to adequately 
address the claim.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA mental 
disorders examination by a psychiatrist, 
to determine the current nature of the 
Veteran's psychiatric disorders and for an 
opinion as to whether any currently 
diagnosed psychiatric disorders are 
related to service.  

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
Following completion of the examination 
and review of the claims file, the 
examining psychiatrist should provide a 
diagnosis for all psychiatric disorders 
present, as well as any personality 
disorders.  Thereafter, the examiner 
should respond to the following questions, 
to include providing a complete rationale 
for the conclusions reached.

(a)	Were the symptoms noted in service 
the product of the personality 
disorder diagnosed in service, or do 
they represent a clinical diagnosis of 
an anxiety disorder, depressive 
disorder, psychosis, or any other 
acquired psychiatric disorder?
(b)	If the Veteran suffered from an 
acquired psychiatric disorder in 
service (other than a personality 
disorder), did the acquired 
psychiatric disorder exist prior to 
the Veteran's service?  
(c)	If the Veteran suffered from an 
acquired psychiatric disorder (other 
than a personality disorder) prior to 
service, was the disorder permanently 
worsened beyond normal progression 
(aggravated) by the Veteran's 21/2 
months of service?
(d)	For any psychiatric disorder 
currently diagnosed (other than a 
personality disorder), did the 
disorder more likely, less likely, or 
at least as likely as not (50 percent 
probability or greater) have its 
origin during the veteran's 21/2 months 
of active military service.  
(e)	If the examiner has determined that 
an acquired psychiatric disorder 
preexisted service but was aggravated 
by service (permanently worsened 
beyond normal progress by service), 
then the examiner should opine on 
whether a current psychiatric 
disability more likely, less likely, 
or at least as likely as not (50 
percent probability or greater) is 
related to an acquired psychiatric 
disability aggravated by service.

2.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefit sought on appeal remains 
denied, then the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
The case should then be returned to the 
Board for further appellate consideration, 
if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

